Case 1:19-cv-03496-NGG-VMS Document 26 Filed 08/13/19 Page 1 of 1 PageID #: 254
                                                                                      Joseph J. Vitale, Partner
                                                                                           Tel: 212.356.0238
                                                                                           Fax: 646.473.8238
                                                                                           Cell: 917.514.9478
                                                                                            jvitale@cwsny.com
                                                                                               www.cwsny.com

                          900 Third Avenue, Suite 2100  New York, NY 10022-4869


                                             August 13, 2019




 By Electronic Case Filing

 Magistrate Judge Vera M. Scanlon
 U.S. District Court for the
  Eastern District of New York
 225 Cadman Plaza, East
 Brooklyn, New York 11201

                 Re:    King v. Construction and General Building Laborers’
                        Local 79, Civil Action No. 1:19-cv-3496 (NGG) (VMS)

 Dear Judge Scanlon:

            I write on behalf of Respondent Construction and General Building Laborers’ Local
 79 (“Local 79”) in response to the letter dated August 12 (Docket No. 25) by Petitioner.

            In her letter, counsel for the Petitioner correctly notes that the Petition sought only
 preliminary injunctive relief, that request was denied, and “there is no further matter before the
 Court.”

             Counsel for the Petitioner also correctly notes that “the instant matter [being] closed
 [will have] no bearing on” the related case (19-cv-02929).

            Local 79 therefore has no objection to the cancellation of the Initial Conference
 scheduled for August 20 and for this matter being closed.

                                                        Respectfully submitted,

                                                        Joseph J. Vitale
                                                        Joseph J. Vitale

 cc:          Erin E. Schaefer
              James P. Anelli




 01109924.1
